Citation Nr: 0415146	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-32 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1941 
until November 1945.  The veteran subsequently died in July 
2002 and the appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for cause 
of the veteran's death.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The veteran died in July 2002.  His death certificate 
listed the immediate cause of death as cardiopulmonary arrest 
and the underlying cause was advanced small cell lung cancer.

3.  At the time of his death, the veteran was service-
connected for an anxiety disorder.

4.  The evidence does not show that the veteran's death from 
cardiopulmonary arrest due to or as a consequence of advanced 
small cell lung cancer, was caused by either any event in 
service, or his service-connected anxiety disorder.


CONCLUSION OF LAW

The veteran's death from cardiopulmonary arrest due to or as 
a consequence of advanced small cell lung cancer, was not 
caused by either any event in service, or his service-
connected anxiety disorder.  Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
her claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The March 2003 rating decision on appeal, the statement of 
the case (SOC), and multiple supplemental correspondence, 
together have adequately informed the appellant of the types 
of evidence needed to substantiate his claim.  

In specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate her claim, 
and the responsibility for obtaining it, by letters dated in 
November 2002 and June 2003.  The letters informed the 
appellant what evidence and information VA would be obtaining 
as well as the evidence that the appellant needed to provide.  
The letters explained that VA would make reasonable efforts 
to help her get evidence such as medical records, employment 
records, etc., but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board additionally notes that the November 2002 
and June 2003 duty to assist letters specifically informed 
the appellant of the legal elements of a service connection 
for the cause of the veteran's death claim.

With respect to the timing of the VCAA notification, the 
Board notes that the initial adjudication of the appellant's 
claim took place in March 2003, or subsequent to the November 
2002 VCAA notification letter.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

The VCAA notification letters are also legally sufficient.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes VA medical records, VA 
hospitalization records, the veteran's death certificate, and 
the appellant's own contentions.  Accordingly, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate her claim, and VA has obtained all evidence 
identified by the appellant.  The Board finds that all 
indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that she wanted VA to obtain.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist her 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.



II.  Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  To 
establish service connection for the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the veteran's death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related to death.

For the disability to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R.§§ 
3.310, 3.312 (2003).  A service-connected disorder is one 
which was incurred in or aggravated by active service, or in 
the case of certain diseases like malignant tumors or 
psychoses, one which was demonstrated to a compensable degree 
within one year of the veteran's separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).
At the time of his death, the veteran was service-connected 
for anxiety disorder, rated as 10 percent disabling. The 
cause of death was listed on the certificate of death as 
cardiopulmonary arrest due to or as a consequence of advanced 
small cell lung cancer.  The appellant asserts that the 
veteran's service-connected anxiety disorder caused his heart 
attack.

The Board initially notes, however, that the appellant, as a 
layperson without medical training, is simply not qualified 
to render medical opinions as to maters such as diagnosis and 
etiology of disorders and disabilities, and her opinion is 
entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2003) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, the Board 
finds that service connection for the cause of the veteran's 
death cannot be granted based upon the appellant's lay 
statement.

Although the appellant is not competent to provide a medical 
opinion as to the cause of the veteran's death, a VA 
physician is certainly qualified to render such an opinion.  
For example, the veteran's treating physician at the VA 
Outpatient Medical Center in Iron Mountain, Michigan 
indicated in an October 2002 statement that it is "likely" 
that the veteran's "service-connected general anxiety 
disorder led in part to his other illnesses: stress, smoking, 
and life-taking heart disease and cancer".  The Board 
additionally notes that the October 2002 VA physician did not 
provide any rationale for his opinion, nor did he indicate 
that he reviewed the veteran's claims file in conjunction 
with rendering his opinion.

In light of the above, VA requested an additional medical 
opinion as to whether there was any causal relationship 
between the veteran's service-connected disability and his 
death.  The February 2003 VA Chief, Primary Care Service 
indicated that it was "not likely" that there is a 
connection or causal relationship between the veteran's 
service-connected anxiety disorder and his cause of death.  
The Board additionally notes that the February 2003 examiner 
reviewed the veteran's claims file and provided a rationale 
for his opinion, to include a finding that there is "no 
apparent established relationship" between the veteran's 
service-connected anxiety disorder and his subsequent cause 
of death.

At this point, the probative value of these conflicting 
medical opinions as evidence upon which to accept or reject 
the service connection for the cause of the veteran's death 
claim must be determined.  The Court has stated that in 
evaluating the probative value of medical evidence:

[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

As previously discussed, the October 2002 VA physician did 
not provide a rationale for his opinion.  Furthermore, 
although the October 2002 VA physician indicated that he 
treated the veteran " 8 years ago", he did not indicate 
that he reviewed the veteran's claims file in conjunction 
with rendering his opinion.  In contrast, the February 2003 
VA Chief, Primary Care Service specifically stated that the 
"patient's file was reviewed" and he also provided a 
rationale as to why the veteran's service-connected disorder 
was "not likely" to have any causal connection to his 
subsequent cause of death.  As such, the Board finds that the 
February 2003 VA Chief, Primary Care Service opinion is more 
thorough than the October 2002 VA physician's statement and 
is thus entitled to more probative weight.  Accordingly, the 
Board finds that the credible evidence shows that the 
appellant's death from cardiopulmonary arrest due to or as a 
consequence of advanced small cell lung cancer, was not 
caused by either any event in service, or his service-
connected anxiety disorder, and there exists no reasonable 
doubt that can be resolved in the appellant's favor.

The Board additionally notes the appellant's contention that 
greater weight should be placed on the October 2002 treating 
physician record.  However, the "treating physician rule" 
is not recognized within VA benefits statutes and 
regulations.  White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001).  Therefore, for the above reasons and bases, the 
appellant's claim for service connection for the cause of the 
veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



